Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-20-00311-CV

                                    Margaret Fay GUIDRY,
                                          Appellant

                                                v.

                                  Edward James GUIDRY, Jr.,
                                           Appellee

                     From the 452nd District Court, Menard County, Texas
                                 Trial Court No. 2018-05589
                          Honorable James L. Rex, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the May 19, 2020 amended final decree
of divorce signed is AFFIRMED.

       We do not tax costs against appellant Margaret Fay Guidry because she qualifies as
indigent under Texas Rule of Appellate Procedure 20.1.

       SIGNED July 20, 2022.


                                                 _____________________________
                                                 Beth Watkins, Justice